Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1a, places the text description in the boxes that are also labeled with the reference character 20, 22, 24, 28, 30, 32, 34, 35, 36, 38, 56. Applicant should label boxes with either reference character or description, but not both? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second connector configured to connect to the first connector” as recited by claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both sensor and scale (See Figures 1a-1b and paragraph 50 of applicant’s specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: References characters 38 and 56 shown in Figure 1a are not in Applicant’s specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a spool support within the case, the spool support configured to support a spool of welding wire and to enable the spool to rotate to pay out the welding wire from the spool; an outlet to enable welding wire to be withdrawn from the first case by a portable wire feeder physically independent of the wire spool housing; and a wire guide configured to guide welding wire from a welding wire spool supported on the spool support to the outlet" in lines 3-8.  It is unclear what the relationship between “a spool of welding wire” and “a welding wire spool” is? It appears that there are at least two different spools used or the same spool is identified in two different ways. Applicant should amend to indicated the relationship between the spools without adding new matter (See paragraph 0044-0046 of applicant’s specification). 
Claim 9 recites the limitation "wherein the connector is configured to directly connect to the second case" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " a spool support within the case configured to support a welding wire spool; a first connector; and a first wire guide configured to guide welding wire from a welding wire spool supported on the spool support to the connector" in lines 4-7.  It is unclear what the relationship between “a welding wire spool” and “a welding wire spool” is? It appears that there are at least two different spools used or the same spool is identified in two different ways. Applicant should amend to indicated the relationship between the spools without adding new matter (See paragraph 0044-0046 of applicant’s specification). 
Claim 15 recites the limitation "and one or more drive rolls within the case, the one or more drive rolls configured to drive wire to a welding torch" in lined 11-12.  It is unclear which case, the first or second case, does the case refer too? Applicant should amend claim 15 to indicate which case are the one or more drive rolls within without adding new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 14-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Simon (US 3,350,535 A). 
With respect to claim 1, Simon discloses of a portable wire feeder (i.e. the spool housing can be mounted thus can be unmounted. Therefore the spool housing is portable; Col. 3, line 43-47; Figures 1, 3) comprising: a first case 36 (Col. 2, lines 46-60; Col. 4, line 3-14; Figures 1-2 and 5-5a); a connector 60 configured to connect to a second case 1 of a wire source 2 (Col. 2, lines 46-60; Col. 4, line 3-14; Figures 1-2 and 5-5a), wherein the second case 1 is physically independent from the first case 36 (Col. 2, lines 46-60; Col. 4, line 3-14; Figures 1-2 and 5-5a); one or more drive rolls 33, 34 within the first case 36, the one or more drive rolls 33, 34 configured to drive wire 4, 12 to a welding torch 14 (Col. 2, lines 46-60; Col. 4, line 3-14; Figures 1-2 and 5-5a); and a wire guide 62 configured to guide wire 4, 12 received from the wire source 2 via the connector 60 to the one or more drive rolls 33, 34 (Col. 2, lines 46-60; Col. 4, line 3-14; Figures 1-2 and 5-5a). 

With respect to claim 2, Simon, as applied to claim 1, discloses that the connector 60 is configured to connect to the second case 1 via a conduit 10 (Col. 4, lines 3-14; Figures 1-2 and 5-5a).  
With respect to claim 3, Simon, as applied to claim 1, discloses that the connector 60 is configured to directly connect to the second case 1 (Col. 4, lines 3-14; Figures 1-2 and 5-5a).  

With respect to claim 6, Simon discloses of a portable welding wire spool housing (i.e. the spool housing can be mounted thus can be unmounted. Therefore the spool housing is portable; Col. 3, line 43-47; Figures 1, 3) comprising: a first case 15 (Col. 3, lines 19-27; Figures 1, 3, 6); 17Docket No. 64747US01 (68640-US)a spool support 16 within the case 15, the spool support 16 configured to support a spool 17 of welding wire 4 and to enable the spool 17 to rotate to pay out the welding wire 4 from the spool 17 (Col. 3, lines 19-42; Figures 1, 3); an outlet 31 to enable welding wire 4 to be withdrawn from the first case 15 by a portable wire feeder 9 physically independent of the wire spool housing 15 (Col. 3, lines 35-50; Figures 1, 3); and a wire guide 30 configured to guide welding wire 4 from a welding wire spool 17 supported on the spool support 16 to the outlet 31 (Col. 3, lines 32-54; Figures 1, 3).

With respect to claim 7, Simon, as applied to claim 6, discloses that the outlet 31 comprises a connector 10 configured to connect to the portable wire feeder 9 (Col. 3, lines 37-42; Figures 1-7).

With respect to claim 8, Simon, as applied to claim 7, discloses that the connector 10 is configured to connect to the portable wire feeder 9 via a conduit 32 (Col. 3, lines 32-47; Figures 1-7).  

With respect to claim 9, Simon, as applied to claim 7, discloses that the connector 10 is configured to directly connect to the second case 9 (Col. 3, lines 32-47; Figures 1-7).

With respect to claim 14, Simon, as applied to claim 6, discloses that the first case 15 does not include a motor 35 (Col. 3, lines 66-71; Col. 4, lines 6-14; Figures 1-4a).  

With respect to claim 15, Simon teaches of a wire feeding system (Figures 1, 3, 6) comprising: a wire source housing (Figure 3) comprising: a first case 15 (Col. 3, lines 19-27; Figures 1, 3-5a); a spool support 16 within the case 15 configured to support a welding wire spool 17 (Col. 3, lines 19-42; Figures 1, 3); a first connector 31 (Col. 3, lines 35-50; Figures 1, 3, 6); a first wire guide 30 configured to guide welding wire 4 from a welding wire spool 17 supported on the spool support 16 to the connector 31 (Col. 3, lines 32-54; Figures 1, 3-5a); and a wire feeder (Figure 6) comprising: a second case 9 (Col. 3, lines 23-34; Figures 1, 3-5a); a second connector 60 configured to connect to the first connector 31; and one or more drive rolls 33, 34 within the case 36, the one or more drive rolls 33, 34 configured to drive wire 4 to a welding torch 14 (Col. 3, line 60 thru Col. 4, line 14; Figure 1-5a); and a second wire guide 62 configured to guide welding wire 4 received from the wire source housing 15 via the second connector 60 to the one or more drive rolls 33, 34 (Col. 3, line 60 thru Col. 4, line 14; Figure 1-5a).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3,350,535 A) in view of Grimm et al (US 5,836,539 A).
With respect to claim 4, Simon, as applied to claim 1, does not explicitly disclose that the wire guide comprises a plurality of ball bearings.
  Grimm et al teaches that the wire guide B comprises a plurality of ball bearings 210 (Col. 5, lines 30-54; Figure 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add to the wire guide of the wire feeder apparatus as taught by Simon, by incorporating a wire guide with ball bearings as taught by Grimm et al, thus increase long life of the guide mechanism which will cause no surface scuffing or damage to the incoming wire. 

With respect to claim 5, Simon, as applied to claim 1, does not explicitly disclose that the wire feeder is configured to receive 1/8-inch wire from the wire source.
Grimm et al teaches that the wire feeder 20 is configured to receive 1/8-inch (i.e. 0.125 inch) wire W from the wire source (Col. 4, lines 43-52; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wire size of the wire feeder apparatus as taught by Simon, by incorporating the wire of the wire feeder as taught by Grimm et al, thus reducing the tendency to cut the surface of a guide mechanism that can rapidly create kerf that causes increased shaves and scuffing and required immediate operator attention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3,350,535 A) in view of Rigdon et al (US 6,066,833 A).
 With respect to claim 10, Simon, as applied to claim 6, does not explicitly teach that the spool support is configured to support a sixty-pound spool of welding wire.
Rigdon et al discloses that the spool support 116 is configured to support a sixty-pound spool 18a of welding wire 16 (Col. 10, lines 42-57; Figures 1-2C).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spool support of the wire feeder apparatus as taught by Simon, by incorporating the spool support as taught by Rigdon et al, thus ensuring ease of handing by a welder or an operator.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3,350,535 A) in view of Grimm et al (US 5,836,539 A).
With respect to claim 11, Simon, as applied to claim 6, does not explicitly disclose that the wire feeder is configured to guide 1/8-inch wire.
Grimm et al teaches that the wire feeder 20 is configured to guide 1/8-inch (i.e. 0.125 inch) wire W (Col. 4, lines 43-52; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wire size of the wire feeder apparatus as taught by Simon, by incorporating the wire of the wire feeder as taught by Grimm et al, thus reducing the tendency to cut the surface of a guide mechanism that can rapidly create kerf that causes increased shaves and scuffing and required immediate operator attention. 

With respect to claim 12, Simon, as applied to claim 6, does not explicitly disclose that the wire guide comprises a plurality of ball bearings.
  Grimm et al teaches that the wire guide B comprises a plurality of ball bearings 210 (Col. 5, lines 30-54; Figure 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add to the wire feeder apparatus as taught by Simon, by incorporating a wire guide of the wire feeder as taught by Grimm et al, thus increase long life of the guide mechanism which will cause no surface scuffing or damage to the incoming wire. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3,350,535 A) in view of Anderson (US 3,217,136 A).
With respect to claim 13, Simon, as applied to claim 6, does not explicitly discloses that the case includes a plurality of wheels.
Anderson discloses that the case 23 includes a plurality of wheels 22 (Col. 4, lines 40-53; Figure 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add to case of the wire feeder apparatus as taught by Simon, by incorporating the wheels carrier as taught by Anderson, thus providing unprecedented flexibility and adaptability of use.
 
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3,350,535 A) in view of Grimm et al (US 5,836,539 A).
With respect to claim 16, Simon, as applied to claim 15, does not explicitly discloses that the first wire guide and the second wire guide are configured to guide 1/8-inch wire.
Grimm et al teaches that the first wire guide B and the second wire guide 28 are configured to guide 1/8-inch (i.e. 0.125 inch) wire W (Col. 4, lines 43-52; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second wire guides of the wire feeder apparatus as taught by Simon, by incorporating the wire size of the wire feeder into a first and second wire guides as taught by Grimm et al, thus reducing the tendency to cut the surface of a guide mechanism that can rapidly create kerf that causes increased shaves and scuffing and required immediate operator attention. 

With respect to claim 18, Simon, as applied to claim 15, does not explicitly discloses that each of the first wire guide and the second wire guide comprise a plurality of ball bearings.
   Grimm et al teaches that each of the first wire guide 40 and the second wire guide 28 comprise a plurality of ball bearings 210 (Col. 5, lines 30-54; Figure 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add to the first and second wire guide as taught by Simon, by incorporating a plurality of ball bearings of the wire feeder as taught by Grimm et al, thus increase long life of the guide mechanism which will cause no surface scuffing or damage to the incoming wire. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3,350,535 A) in view of Ihde et al (US 9,061,367 B2).
With respect to claim 17, Simon, as applied to claim 15, does not explicitly disclose that the first connector is configured to directly connect to the second connector.
Ihde et al teaches that the first connector 56, 60 is configured to directly connect to the second connector 58, 84 (Col. 4, lines 28-44; Col. 5, lines 6-27; Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connectors of the wire feeder apparatus as taught by Simon, by incorporating the connectors of the wire feeder as taught by Ihde et al, thus providing a connection between any two welding devices supplying welding consumables. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3,350,535 A) in view of Anderson (US 3,217,136 A).
With respect to claim 19, Simon, as applied to claim 15, does not disclose that the wire source housing comprises a plurality of wheels.  
	Anderson discloses that the wire source housing 23 includes a plurality of wheels 22 (Col. 4, lines 40-53; Figure 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to add to case of the wire feeder apparatus as taught by Simon, by incorporating the wheels carrier as taught by Anderson, thus providing unprecedented flexibility and adaptability of use.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 3,350,535 A) in view of Rigdon et al (US 6,066,833 A).
 	With respect to claim 20, Simon, as applied to claim 15, does not explicitly teach that the spool support is configured to support a sixty-pound spool of wire.
Rigdon et al discloses that the spool support 116 is configured to support a sixty-pound spool 18a of welding wire 16 (Col. 10, lines 42-57; Figures 1-2C).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spool support of the wire feeder apparatus as taught by Simon, by incorporating the spool support as taught by Rigdon et al, thus ensuring ease of handing by a welder or an operator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaufman (US 8,735,775 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 16, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761